Case: 21-20501     Document: 00516447049          Page: 1     Date Filed: 08/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 25, 2022
                                   No. 21-20501
                                                                  Lyle W. Cayce
                                                                       Clerk

   Mike Mendoza, Jr.,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                              No. 4:20-CV-3083


                 ON MOTION FOR RECONSIDERATION
                     AND REHEARING EN BANC

   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Because no member of the panel or judge in regular active service
   requested that the court be polled on rehearing en banc (Fed. R. App. P. 35


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20501      Document: 00516447049           Page: 2   Date Filed: 08/25/2022




                                     No. 21-20501


   and 5th Cir. R. 35), the petition for rehearing en banc is DENIED.
   Appellant’s motion for reconsideration is GRANTED. The prior order is
   withdrawn, and the following opinion is substituted:
          Mike Mendoza, Jr., Texas prisoner # 1223739, moves for a certificate
   of appealability (COA) from the district court’s dismissal of his 28 U.S.C.
   § 2254 petition as barred by the one-year statute of limitations set forth in 28
   U.S.C. § 2244(d). We DENY Mendoza’s motion.
          In January 2003, Mendoza and several friends—all members of a gang
   called the Texas Syndicate—got into an altercation with Isaac Benavides at
   Benavides’ home. Benavides was beaten and repeatedly stabbed, leading to
   his death. Mendoza was indicted for the murder. Mendoza v. State, 2004 WL
   2538280 (Tex. App. Nov. 10, 2004). Before trial, the state trial court
   disqualified Mendoza’s counsel for also representing his brother, over
   Mendoza’s objection. Mendoza now complains that this disqualification
   upset his chosen trial strategy, prejudicing him.
          At trial, the State introduced testimony from several individuals
   present at the murder, including from some men who participated in the
   beating who then cooperated as witnesses for the State. Several witnesses
   testified that they saw Mendoza “jabbing” at Benavides. Mendoza, 2004 WL
   2538280, at *2. Another witness led the police to a knife he said Mendoza
   discarded after stabbing Benavides. The State also presented DNA evidence
   showing that Benavides’ blood was found on the knife. A cooperating
   witness—the leader of the Texas Syndicate who participated in the beating—
   wore a wire to secretly record a conversation, in Spanish, with Mendoza. The
   witness told Mendoza he heard that Benavides was stabbed 38 times, but
   Mendoza replied that he did not stab the complainant 38 times but had “hit”
   Benavides about four times. Id. at *5. The State showed a translated
   transcript of the conversation to the jury, over Mendoza’s objection. A jury




                                          2
Case: 21-20501     Document: 00516447049           Page: 3   Date Filed: 08/25/2022




                                    No. 21-20501


   convicted Mendoza of murder, and he was sentenced to life imprisonment.
   In November 2004, a Texas intermediate appeals court affirmed Mendoza’s
   sentence against Mendoza’s argument that the evidence was insufficient to
   support a guilty verdict. Id. at *6. Mendoza did not seek discretionary review
   with the Texas Court of Criminal Appeals.
          On December 2, 2020, Mendoza, acting pro se, filed this 28 U.S.C.
   § 2254 petition challenging his murder conviction. He submitted various
   filings from a 2009 federal prosecution against Mendoza and the Texas
   Syndicate. In addition to raising various constitutional claims, Mendoza
   argued that his petition was not time-barred because he had identified newly
   discovered evidence showing that he is innocent of the murder. The district
   court ordered him to show cause why his petition should not be dismissed as
   time barred. Mendoza conceded his petition was untimely but argued he was
   entitled to equitable tolling because his counsel abandoned him. Mendoza did
   not, however, further press his contention that newly discovered evidence
   showing his innocence gave the district court jurisdiction over this § 2254
   petition.
          The district court dismissed Mendoza’s § 2254 petition as time
   barred. It found his conviction was affirmed on November 4, 2004, and
   became final on December 4, 2004, when the time for seeking discretionary
   review had lapsed. The district court noted Mendoza did not show that state
   action impeded him from timely filing his federal petition under 28 U.S.C.
   § 2244(d)(1)(B), that his petition was based on a newly recognized
   constitutional right under § 2244(d)(1)(C), or that § 2244(d)(1)(D) applied.
   It also found he did not show that he was entitled to equitable tolling of the
   limitations period. The district court further denied a COA. But the district
   court did not address Mendoza’s claim that newly discovered evidence
   demonstrates his innocence.




                                         3
Case: 21-20501       Document: 00516447049            Page: 4     Date Filed: 08/25/2022




                                       No. 21-20501


          Mendoza timely petitioned this court for a COA. We initially denied
   Mendoza a COA, noting that this petition is late and concluding that
   Mendoza forfeited his actual innocence argument by failing to raise it below.
   But under our liberal pro se pleading standards, Mendoza adequately raised
   his actual innocence claim before the district court—it was central to his
   petition even if he did not raise it in response to the district court’s show
   cause order. This claim is significant, as the Supreme Court has indicated
   that a colorable claim of actual innocence can, in rare situations, afford
   jurisdiction over an otherwise time-barred habeas petition. See Herrera v.
   Collins, 506 U.S. 390, 404 (1993); McQuiggin v. Perkins, 569 U.S. 383, 386
   (2013) (holding that “actual innocence, if proved, serves as a gateway
   through which a petitioner may pass [even if] the impediment is a procedural
   bar . . . or . . . expiration of the statute of limitations”). As a threshold matter,
   a credible gateway “claim [of actual innocence] requires [the] petitioner to
   support his allegations of constitutional error with new reliable evidence . . .
   that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). And
   Mendoza at least purported to show newly discovered evidence
   demonstrating his innocence. The district court therefore should have
   addressed whether Mendoza’s actual-innocence argument enabled
   jurisdiction over this otherwise time-barred petition.
          But unless a COA issues, we lack jurisdiction to consider the merits of
   Mendoza’s petition. Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). And we
   are unable to grant a COA merely on the issue of timeliness. See U.S. v.
   Castro, 30 F.4th 240, 244 (2022). Thus, because Mendoza’s habeas petition
   is indisputably late, he is only entitled to a COA if he identifies newly
   discovered, reliable exculpatory evidence and makes a substantial showing of
   a denial of a constitutional right. See Schlup, 513 U.S. at 324. Examples of
   “new reliable evidence” are “exculpatory scientific evidence, trustworthy
   eyewitness accounts, or critical physical evidence.” Id. “The habeas court




                                            4
Case: 21-20501      Document: 00516447049           Page: 5    Date Filed: 08/25/2022




                                     No. 21-20501


   must make its determination concerning the petitioner’s innocence in light
   of all the evidence, including that alleged to have been illegally admitted . . .
   and evidence tenably claimed to have been wrongly excluded or to have
   become available only after the trial.” Id. at 328. We must “make a
   probabilistic determination about what reasonable, properly instructed jurors
   would do” after considering all of the evidence. Id. at 329.
          As noted above, the gateway actual innocence standard is
   “demanding” and satisfied only in the “rare” and “extraordinary” case
   where “a petition presents evidence of innocence so strong that a court
   cannot have confidence in the outcome of the trial unless the court is also
   satisfied that the trial was free of nonharmless constitutional error.”
   McQuiggin, 569 U.S. at 386, 401 (internal quotation marks and citations
   omitted). Mendoza has not made such a showing. First, much of the evidence
   to which he points is not new. He contends that a transcript of a recorded
   conversation between Mendoza and a confidential informant shows that the
   state’s witnesses admitted that the victim had a gun. But the record reveals
   that this information was available during Mendoza’s state criminal
   proceedings. Mendoza also complains that he was coerced into confessing by
   a confidential informant, who was also the leader of Mendoza’s gang. But this
   argument was available to Mendoza during his initial trial; his counsel
   unsuccessfully moved to suppress the statement on these grounds. Finally,
   Mendoza attaches information relating to DNA evidence and stab wounds.
   But this line of argument was raised and rejected in Mendoza’s direct appeal.
   See Mendoza, 2004 WL 2538280, at *5. Mendoza’s evidentiary arguments
   thus all amount to an improper attempt to re-litigate the merits of the state
   court proceedings. See Gonzalez v. Crosby, 545 U.S. 524, 532 (2005).
          Mendoza’s most compelling claim is that he was denied the counsel
   of his choice. See United States v. Gonzalez-Lopez, 548 U.S. 140, 144 (2006);
   Caplin & Drysdale, Chartered v. United States, 491 U.S. 617, 624–625 (1989).



                                          5
Case: 21-20501     Document: 00516447049           Page: 6   Date Filed: 08/25/2022




                                    No. 21-20501


   (“[T]he Sixth Amendment guarantees a defendant the right to be
   represented by an otherwise qualified attorney whom that defendant can
   afford to hire, or who is willing to represent the defendant even though he is
   without funds.”). Even assuming that Mendoza need not show newly
   discovered evidence for this claim, see Gomez v. Jaimet, 350 F.3d 673, 679–80
   (7th Cir. 2003) (“[W]here the underlying constitutional violation claimed is
   the ineffective assistance of counsel premised on a failure to present
   evidence, a requirement that new evidence be unknown to the defense at the
   time of trial would operate as a roadblock to the actual innocence gateway”),
   Mendoza cannot “establish by clear and convincing evidence that, but for
   constitutional error, no reasonable factfinder would have found [him] guilty
   of the underlying offense.” 28 U.S.C. § 2244(b)(2)(B)(ii). Mendoza’s
   argument rests on an affidavit from his (now deceased) counsel of choice
   stating that “perhaps” Mendoza’s case “may have been different” had
   chosen counsel been permitted to represent him. Yet Mendoza’s complaints
   pertain almost entirely to his substitute counsel’s failure to impeach
   witnesses. Such failures do not amount to evidence of innocence “so strong”
   as to undermine confidence in the jury’s verdict. McQuiggin, 569 U.S. at 401.
   Cf. Munchinski v. Wilson, 694 F.3d 308, 338 (3d Cir. 2012) (“[M]ere
   impeachment evidence is generally not sufficient to satisfy the [actual
   innocence gateway] standard.”).
          Accordingly, Mendoza’s actual-innocence evidence, even if new, is
   not adequate to show that no reasonable juror would have convicted him. See
   McQuiggin, 569 U.S. at 399-400. He thus cannot overcome procedural
   default. Accordingly, Mendoza’s request for a COA is DENIED.




                                         6